DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections – 35 U.S.C. § 103

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 14-18 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over CN 103172981 A (herein “Chen”) in view of US Patent Application Publication No. 2013/0018125 A1 (herein “Matsuo”). A computer-generated English translation of Chen was attached to the Office action mailed on Dec. 6, 2018 and is referred to herein.
As to claims 14 and 20: Chen describes degradable polymer compositions for synthetic fibers (see p. 5, ll. 13-14 of the translation). Chen discloses that the polymer may be a polyester, polyamide, or polystyrene (see p. 7, ll. 3-8 of the translation). The compositions comprise the polymer and two or more transition metal salts dispersed in the polymer, wherein at least one of the two or more transition metal salts is a multivalent transition metal salt (see p. 5, ll. 17-19 of the translation). Preferably, the organic salt of the transition metal is a stearate, acetate, octylate (a.k.a. octanoate), naphthenate, acetylacetonate, or oleate (see p. 5, ll. 27-28 of the translation). Preferably the transition metal salt is an organic salt of V, Cr, Mn, Fe, Co, Ni, Cu, Zn, Zr, Ag, Ce, or Pr (see p. 6, ll. 1-2 of the translation).
It is evident from Chen’s disclosure regarding metal salts that the disclosed metals include nickel and that the organic moiety includes the presently recited anions. Chen does not specifically disclose a composition comprising polystyrene and one of the presently recited nickel salts.
Matsuo describes degradation promoters for resins (see the abstract and ¶ [0001]). The degradation promoters include an oxidative degradation agent such as carboxylic acid metal salts which can be used singly or in a combination of two or more (see ¶ [0033]). As the carboxylic acid metal salt used, metal salts of aliphatic carboxylic acids are preferably, and metal stearate is more preferably. Examples of the metal atom include several metals, including nickel (see ¶ [0034]).
Case law has established that it is prima facie obvious to substitute one known element for another to obtain predictable results. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). MPEP 2143, rationale (B). In the present case, it is evident from the disclosures in Chen and Matsuo that the prior art contained a composition which differs from the claimed compositions by the substitution of nickel salts for the corresponding salts of other metals. Also as evident from the disclosures in Chen and Matsuo, the substituted metal (nickel) and its function in salts for degradable polymer compositions were known in the art. One of ordinary skill in the art would have had a reasonable expectation that any of the metal salts within the scope of Chen’s or Matsuo’s disclosure, including salts of nickel, could be used to make Chen’s degradable polymer compositions. 
In light of this discussion, it is apparent that the presently claimed invention is arrived at by simple substitution of one known element for another to obtain predictable results. Therefore, it would have been obvious to a person of ordinary skill in the art at 
As to claims 15 and 16: Chen further discloses amounts of the metal ions within the presently recited ranges (see p. 7, ll. 32-33 of the translation).
As to claim 17: Chen further discloses amounts of antioxidant within the presently recited ranges (see p. 8, ll. 20-23 of the translation).
As to claim 18: Chen further discloses the preparation of the compositions in the form of a masterbatch (see p. 7, ll. 28-29 of the translation).

Claim 19 is rejected under 35 U.S.C. § 103 as being unpatentable over Chen and Matsuo and further in view of US Patent Application Publication No. 2004/0254332 A1 (herein “Hayes”).
As to claim 19: The discussion set forth above regarding Chen and Matsuo with respect to base claim 14 is incorporated here by reference. As set forth above, Chen and Matsuo suggest a composition according to base claim 14. Chen further discloses that the compositions may be made by mixing the polymers, antioxidant, and transition metal salts in a twin-screw extruder, extruding filaments, cooling the filaments, and cutting the filaments into pellets (see p. 7, ll. 28-35 of the translation). Chen does not disclose the extrusion of a strip as is presently recited.
Hayes describes articles of aliphatic-aromatic polyetherester compositions (see the abstract). Hayes discloses that films of the polymers may be formed by extrusion, and that different kinds of dies can be used to produce different products, such as strips from 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HUHN whose telephone number is (571)270-7345.  The examiner can normally be reached on Monday through Friday, 9 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD A HUHN/Primary Examiner, Art Unit 1764